    Case 5:19-cv-01613-DNH-CFH Document 10 Filed 05/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ROBERT E. JOHNSON,

                                  Plaintiff,       5:19-CV-1613
                                                   (DNH/CFH)
         -v-


FRIDA'S BAKERY INC.; ROBERT POLLACK;
ROBERT DAYAN; and MARCO HERNANDEZ,


                         Defendants.
--------------------------------

APPEARANCES:

ROBERT E. JOHNSON
Plaintiff pro se
19A0763
Cape Vincent Correctional Facility
Rte. 12E
PO Box 739
Cape Vincent, NY 13618

DAVID N. HURD
United States District Judge


                                     DECISION and ORDER

         Pro se plaintiff Robert E. Johnson commenced this civil action on January 2, 2020,

with the filing of a complaint. On April 17, 2020, the Honorable Christian F. Hum mel, United

States Magistrate Judge, advised by Report-Recommendation that plaintiff's claims be

dismissed but that he be granted leave to amend as to one claim. No objections to the

Report-Recommendation have been filed.
    Case 5:19-cv-01613-DNH-CFH Document 10 Filed 05/14/20 Page 2 of 3



          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's Title VII claims against the individual defendants and all Section 1983

claims are DISMISSED WITH PREJUDICE and without opportunity to amend;

          2. The complaint as asserted against individual defendants Hernandez, Dayan,

and Pollack is DISMISSED WITH PREJUDICE and without opportunity to amend;

          3. Plaintiff's state law claims are DISMISSED WITH PREJUDICE and without

opportunity to amend;

          4. Plaintiff's Title VII claim asserted against Frida's Bakery Inc. is DISMISSED

WITHOUT PREJUDICE and with opportunity to amend;

          5. Plaintiff is provided an opportunity to amend his Title VII claim against Frida's

Bakery Inc. within thirty (30) days of the date of this Decision and Order to correct the

deficiencies identified in the Report-Recommendation;

          6. If plaintiff timely files an amended complaint within thirty (30) days of the date of

this Decision and Order, the file be forwarded to United States Magistrate Judge Hummel for

further review; and

          7. If plaintiff fails to file an amended complaint within thirty (30) days of the date of

this Decision and Order, the complaint be dismissed in its entirety without further order.

          IT IS SO ORDERED.



                                                -2-
    Case 5:19-cv-01613-DNH-CFH Document 10 Filed 05/14/20 Page 3 of 3




Dated: May 14, 2020
       Utica, New York.




                                      -3-
